Citation Nr: 1301616	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  07-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an increased rating for service-connected chronic lumbar strain with low back pain and radiculopathy to the posterior thighs, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2005, the RO denied the Veteran's claim for an increased rating for service-connected chronic lumbar strain with low back pain and radiculopathy to the posterior thighs, evaluated as 20 percent disabling.  In October 2009, the RO determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for "history of bipolar disorder and schizoaffective disorders (claimed as depression)."  

The Board has determined that the issues are more accurately characterized as stated on the cover page of this decision.  

In November 2010, the Veteran was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

This case was previously before the Board in January 2011.  At that time, the Board remanded the issue of entitlement to an increased rating for service-connected chronic lumbar strain so that a VA examination could be conducted to determine the current level of severity of that disorder.  The Board also determined that the Veteran had not presented new and material evidence sufficient to reopen his claim of entitlement to service connection for an acquired psychiatric disorder.  The Veteran then filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Veteran's representative and VA General Counsel filed a Joint Motion to Partially Remand the Board's January 2011 decision.  In an April 2012 order, the Court granted the Joint Motion and remanded the claim to the Board for further adjudication.  

The Board has also added the issue of entitlement to a total disability rating based on individual unemployability.  The Court has determined that where, as here, the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (hereinafter referred to as TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  Here, although the RO has previously denied a claim for entitlement to a TDIU, recent evidence introduced into the claims file since the previous denial suggests that the Veteran is unemployable.  Specifically, correspondence dated in October 2012 from a private psychologist consulted by the Veteran's representative explicitly stated that the Veteran has been unable to secure and follow substantial gainful employment since at least December 1993.  The Board has therefore added a TDIU claim to the issues on appeal, and recognizes that further development is needed to properly adjudicate the TDIU claim.

The issues of entitlement to an increased rating for service-connected chronic lumbar strain and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision dated in September 2009, the RO denied the Veteran's claim for service connection for "depression claimed as bipolar disorder."

2.  The evidence received since the RO's September 2009 decision 
denying the Veteran's claim for service connection for history of bipolar disorder and schizoaffective disorders (claimed as depression), considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for a low back disability and raises a reasonable possibility of substantiating the claim.

3.  The competent and probative evidence of record is in equipoise as to whether the Veteran's current acquired psychiatric disorder is related to his military service and/or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The September 2009 rating decision, which denied service connection for depression claimed as bipolar disorder, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

2.  The evidence received since the September 2009 rating decision is new and material as to the issue of service connection for depression claimed as bipolar disorder, and that issue is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The Veteran's currently diagnosed acquired psychiatric disorder was incurred in military service and/or aggravated by a service-connected disability.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the claimant in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  In addition, the Board is granting entitlement to service connection for acquired psychiatric disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

II.  New and Material Evidence

The Veteran asserts that new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  He appears to argue that service connection is warranted on a direct and presumptive basis, or, in the alternative, as due to aggravation from his service-connected low back disorder.  

In August 1996, the RO denied a claim for service connection for depression.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  The Veteran subsequently filed to reopen his claim on a number of occasions, and in October 1996, February 1999, July 2001, March and June of 2003, March 2007, and September 10, 2009, the RO denied the claims (the September 2009 decision was sent to the Veteran on September 14, 2009).  In each case, there was no appeal, and the RO's decisions became final.  Id.  The claims were variously characterized to include such acquired psychiatric disorders as depression, posttraumatic stress disorder, bipolar disorder, and schizoaffective disorders, and some of them included consideration on the theory that an acquired psychiatric disorder was caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2012).  

On September 17, 2009, the Veteran again filed to reopen the claim.  The Veteran's representative stated, "It is requested that Rating Decision dated September 10, 2009, be reopened due to new and material evidences [sic] in accordance with 38 C.F.R. § 3.156."  Additional medical evidence was attached.  

In October 2009, the RO determined that new and material evidence had not been received to reopen the claim.  The Veteran appealed.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2012); 38 C.F.R. §§ 19.129, 19.192 (2012).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For claims filed on and after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Id.

The most recent and final denial of this claim was in September 2009.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's September 2009 rating decision included the Veteran's service treatment reports.  A mental status evaluation report, dated in May 1989, indicated that it was performed in association with a nonjudicial punishment (Article 15), and noted the following: his behavior was normal; he was fully alert; he was fully oriented; mood and affect were unremarkable; thinking process was clear; thought content was normal; memory was good; he had the mental capacity to understand and participate in the proceedings; he was mentally responsible; a clinical evaluation did not reveal evidence of any significant psychiatric illness or condition sufficient to warrant disposition through medical channels; he was psychiatrically cleared for any administrative action deemed appropriate.  An examination report, dated in October 1988, showed that his psychiatric condition was clinically evaluated as normal.   In an associated Report of Medical History, he reported a history of depression or excessive worry, and he indicated that he did not know if he'd had nervous trouble of any sort.  The report noted depression, with a notation indicating job-related worry.  The Veteran's separation examination report, dated in May 1989, showed that his psychiatric condition was clinically evaluated as normal.   In an associated Report of Medical History, he denied a history of depression or excessive worry or nervous trouble of any sort.

Post-service medical evidence consisted of VA treatment reports dated between 1989 and 2009.  This evidence showed that the Veteran had received a great deal of treatment for psychiatric symptoms, with many hospitalizations, to include treatment for substance abuse, with diagnoses of bipolar disorder, schizoaffective disorder, depression, substance-induced mood disorder, cocaine dependence, alcohol dependence, and a number of notations of a (variously characterized) personality disorder.  To the extent that a claim had been presented on a secondary basis, the evidence showed a number of treatments for (non-service-connected) bilateral knee disorders, as well as the service-connected low back disorder.  It also included a June 1998 VA examination report which noted that he had a normal lumbosacral spine as of 1995, and that he had many non-physiologic signs on examination which suggested a non-orthopedic etiology.  Reports dated in September 2000 noted that he had refused to cooperate with his examination, that there were indications that his complaints of back pain had a "substantial behavioral component," and that the Veteran's history had been reviewed and discussed with another physician, and that his history and physical examination and prior psychiatric evaluations all indicated that medical approaches to his "chronic unsubstantiated pain complaints will not be successful."  A November 2004 VA examination report noted mild lumbosacral strain, and that, "The severity of his complaints are not substantiated by physical findings."  In addition, the medical evidence noted a history of a head injury as of at least 2000, and there were many notations stating that his bipolar disorder had been exacerbated by repeated/multiple head injuries.  A statement from a VA physician, L. S. L., M.D., dated in August 2002, essentially stated that the Veteran had degenerative disc disease, and that the pain from this disorder caused "added stress" that had aggravated his bipolar disorder (a December 2008 statement from Dr. L. merely noted that the Veteran had ongoing psychiatric symptoms which interfered with his ability to have a regular job, and that he had "lower back problems").  A VA mental disorders examination report, dated in August 2009, showed that the Axis I diagnosis was bipolar disorder, and that the examiner concluded that the Veteran's bipolar disorder was neither related to his chronic lumbar strain nor made permanently worse by it.  

Decisions from the Social Security Administration (SSA), dated between 1993 and 2000, showed that the Veteran had been determined to be disabled as of April 1993, with a primary diagnosis of affective disorder, and a secondary diagnosis of personality disorder.   Associated private medical reports, dated between 1995 and 2000, showed that his Axis I diagnoses were bipolar disorder, cocaine abuse, alcohol abuse/history of alcohol dependence, and history of marijuana abuse.  

At the time of the RO's September 2009 decision, an acquired psychiatric disorder was not shown during service.  Notwithstanding Dr. L.'s August 2002 statement, there was no competent evidence linking an acquired psychiatric disorder to the Veteran's service, or to a service-connected disability, and the only etiological opinion of record that was shown to have been based on a review of the Veteran's claims file was the August 2009 VA examination report.  This opinion weighed against the claim on a secondary basis.  The RO therefore determined that the preponderance of the evidence was against the claim.  

Evidence received since the RO's September 2009 decision consists of VA and non-VA reports, dated between 2009 and 2010.  An August 2009 statement from the Veteran's attending VA physician, C. W., M.D., noted treatment for chronic back pain, which was "significant" and which limited his ability to function.  

Statements from Dr. L, dated in September 2009 and December 2009, indicated that the Veteran was receiving treatment for bipolar disorder, that he had a history of repeated head injuries which may have increased his symptoms, that he had lower back problems, that his pain and use of pain medications can exacerbate some of the bipolar symptoms, and that, "An exacerbation of his affective disorder is connected to the service connected medical condition."  

Lay statements received in October 2012 from the Veteran's family members indicated that the Veteran's personality was different when he returned from the military, and that his symptomatology had worsened over the years.  

In addition, in correspondence dated in October 2012, a private psychologist, J. M., Ph.D., consulted by the Veteran's representative, diagnosed the Veteran as having bipolar disorder which he opined had its onset while the Veteran was on active duty.  In addition, Dr. M. diagnosed the Veteran as having polysubstance abuse and multiple traumatic brain injuries which were inextricably intertwined with and could not be separated from his primary diagnosis of bipolar disorder.  Dr. M. also favorably quoted the instances where Dr. L. opined that the Veteran's pain medications for his service-connected back disorder exacerbated his psychiatric symptomatology.  

This evidence is new as it was not previously of record when the prior decision was made.  Further, it is material because it is supporting evidence of in-service manifestations of a psychiatric disorder as well as possible nexus with military service and with the pain and medications associated with the Veteran' service-connected back disorder.

As a result, the Board finds that the newly added VA physician opinions and the October 2012 private psychologist opinion, which are presumed credible, see Justus, supra, constitute new and material evidence.  The evidence relates to an unestablished fact necessary to substantiate the underlying claim and it raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for an acquired psychiatric disorder is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


III.  Service Connection for an Acquired Psychiatric Disorder

Having determined that the Veteran presented new and material evidence sufficient to reopen his claim for entitlement to service connection for an acquired psychiatric disorder, the Board must now address the claim for service connection on the merits.  Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012). 

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2012).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

Personality disorders are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2012); Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 439 (1992).  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he contends had its onset in military service and/or is aggravated by the pain associated with and the pain-relief medication used to treat his service-connected back disorder.  As to Hickson element (1), the medical evidence of record indicates a diagnosis of an acquired psychiatric disorder, namely bipolar disorder.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, as discussed above, the Veteran's service treatment records included mental status evaluation reports, dated in October 1988 and May 1989, which indicated that they were performed in association with a nonjudicial punishment (Article 15), and noted the following: his behavior was normal; he was fully alert; he was fully oriented; mood and affect were unremarkable; thinking process was clear; thought content was normal; memory was good; he had the mental capacity to understand and participate in the proceedings; he was mentally responsible; a clinical evaluation did not reveal evidence of any significant psychiatric illness or condition sufficient to warrant disposition through medical channels; he was psychiatrically cleared for any administrative action deemed appropriate.  The May 1989 unit commander's request for the mental status evaluation report indicated that the Veteran's conduct was poor.   An examination report, dated in October 1988, showed that his psychiatric condition was clinically evaluated as normal.   However, in an associated Report of Medical History, the Veteran reported a history of depression or excessive worry, and he indicated that he did not know if he had nervous trouble of any sort.  The report noted depression, with a notation indicating job-related worry.  The Veteran's separation examination report, dated in May 1989, showed that his psychiatric condition was clinically evaluated as normal.   In an associated Report of Medical History, he denied a history of depression or excessive worry or nervous trouble of any sort.  However, based on the documentation of in-service feelings of depression associated with poor conduct, the Board finds that Hickson element (2) has been met.

Turning to Hickson element (3), medical nexus, the record contains conflicting medical opinions which address the issue of medical nexus. 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Here, in correspondence dated in August 2002, L. S. L. M.D., director of the VA mental health clinic, indicated that the Veteran was diagnosed as having bipolar disorder and noted that the Veteran's service-connected back problems caused added stress which could make it harder for the Veteran with respect to his bipolar disorder.

June 2005 correspondence from the Veteran's treating VA psychiatrist, W. M., M.D., indicated that he was diagnosed with bipolar disorder and had marked chronic impairment in social and vocational functioning.  In correspondence dated in May 2006, Dr. M. indicated that the Veteran had a long-term diagnosis of bipolar affective disorder and was seen individually on a regular basis.  

In correspondence dated in December 2008, Dr. L. indicated that the Veteran's bipolar disorder and sedating medications interfered with his ability to control his impulsivity and overreactiveness with respect to authority figures, and also interfered with the concentration and persistence required to have a regular job.  The examiner further indicated that the Veteran had been on SSA disability since 1993 for his psychiatric and medical diagnoses.  

The Veteran was afforded a VA mental disorders examination in December 2009, at which time the examiner diagnosed him as having bipolar disorder.  However, the examiner opined that there was no increase in the severity of the Veteran's bipolar disorder and that the baseline level of severity of the disorder was documented at the time of a November 1995 hospitalization.  As such, the examiner concluded that the Veteran's bipolar disorder was neither related to his service-connected back disorder nor made permanently worse by it.  

In correspondence dated in August 2009, C. W., M.D., the Veteran's attending VA physician indicated that the Veteran was diagnosed as having degenerative disc disease, arthritic changes, and neuroforaminal narrowing of the lumbar spine as well as degenerative disc disease of the thoracic spine.  The physician stated these conditions caused significant pain and limitations in his ability to function in his day-to-day activities.  

In September 2009, Dr. L/ submitted correspondence indicating that the Veteran had been treated by VA over the years for bipolar disorder, as well as mania and depression at different times.  Dr. L. further opined that the Veteran also sustained repeated head injuries which may have increased his irritability, impulsivity, speed of reaction time, intensity of reactivity, and frequency of overreactivity.  Significantly, she also opined that the pain and pain medications associated with the Veteran's service-connected back disorder can exacerbate some of his bipolar symptoms, such as disinhibition, impulsivity, overreactivity, and depression.  Dr. L. explicitly stated that, "An exacerbation of his affective disorder is connected to the service connected medical condition."  

In December 2009, Dr. L. elaborated that the Veteran's bipolar disorder presented symptoms such as little sleep, overreactivity, intrusive behaviors in clinic, agitability, lability, frustration, anger, expansiveness, euphoria, depressed mood, rapid thoughts, tangentiality, flight of ideas, loose associations, themes of paranoia/grandiosity/aggression, delusions, voices, intense speech, rapidity, loudness, interruptiveness, intense involvement in risky activities without regard for consequences, and others.  Dr. L. again emphasized that the pain medications (such as opiates) used to alleviate the pain of his service-connected back disorder can exacerbate certain of these bipolar symptoms.  

In correspondence also dated in December 2009, Dr. W. indicated that the Veteran was under his care for chronic back pain due to degenerative disc disease, disc herniation, neuroforaminal stenosis, and arthritic changes.  Dr. W. stated that these conditions caused significant pain requiring the use of chronic pain medication, and that they limited his ability to function in his day-to-day activities.  Dr. W. opined that the experience and perception of this pain could be altered by psychiatric disorders, and that psychiatric disorders can be exacerbated by pain.  

In addition, as discussed above, in correspondence dated in October 2012, Dr. M. diagnosed the Veteran as having bipolar disorder which he opined had its onset while the Veteran was on active duty.  In addition, Dr. M. diagnosed the Veteran as having polysubstance abuse and multiple traumatic brain injuries which were inextricably intertwined with and could not be separated from his primary diagnosis of bipolar disorder.  Dr. M. also favorably quoted the instances where Dr. L. opined that the Veteran's pain medications for his service-connected back disorder exacerbated his psychiatric symptomatology.  

The opinion of Dr. M. as well as the opinion of the August 2009 VA examiner appear to have been based upon thorough review of the Veteran's claims file and thoughtful analysis of the Veteran's entire history and current medical condition.  In addition, the opinions of Dr. L. and Dr. W. are based on having had treated the Veteran for several years.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

Given both positive and negative nexus opinions of seemingly equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's current acquired psychiatric disorder is related to his period of military service or aggravated by a service-connected disability.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  As such, Hickson element (3), and thereby all three elements, has been satisfied.   

In conclusion, for reasons and bases expressed above, the benefit sought on appeal, entitlement to service connection for an acquired psychiatric disorder is granted.


ORDER

New and material evidence sufficient to reopen a claim for service connection for an acquired psychiatric disorder having been received, the appeal is granted to this extent.  

Entitlement to service connection for an acquired psychiatric disorder is granted.







REMAND

The Veteran also seeks entitlement to an increased rating for his service-connected chronic lumbar strain.  Unfortunately, the Board finds that additional development must be undertaken before it can adjudicate this claim on the merits.  

The Board notes that the Veteran has been afforded several VA examinations for his lumbar strain with low back pain and radiculopathy to the posterior thighs.  He was afforded a VA spine examination in November 2004, at which time he described intermittent low back pain with radiation of pain into the bilateral thighs.  Upon physical examination, the Veteran indicated that he was unable to do toe raises and heal raises, although the examiner indicated that the examination was somewhat compromised due to a possible lack of effort of the Veteran's part.  Examination of his bilateral lower extremities revealed significant give-away weakness of the quadriceps hamstrings, dorsiflexion, plantar flexion, and extensor hallucis longus, however, the Veteran refused to undergo electromyography so the examiner was unable to rule out lumbosacral radiculopathy.  The examiner diagnosed the Veteran as having mild lumbosacral sprain, and emphasized that the severity of his complaints were not substantiated by the physical findings.  

The Veteran was next afforded a VA spine examination in November 2006, at which time he described chronic low back pain with occasional muscle spasm and some pain radiating down his bilateral legs.  He denied any numbness, weakness, and tingling.  The Veteran denied any radicular symptoms upon range of motion testing.  Upon straight legs raises, the Veteran indicated that  he felt a muscle pull in the back of his thigh, but denied any pain shooting down his leg.  Although he subjectively stated that there was decreased sensation to his bilateral great toes, he responded with discomfort with the examiner's use of a monofilament on those areas.  X-rays were negative and showed no evidence of fractures, spondylosis, or spondylolisthesis.  There was no evidence of incapacitating episodes or radiation of pain, and no neurological findings.  The examiner diagnosed the Veteran as having mild lumbar strain.  

The Veteran was afforded his next VA spine examination in November 2008, at which time the Veteran described chronic low back strain with radiation of pain from the low back down into the buttocks and posterior aspects of the bilateral thighs to the knees.  As upon previous examination, the examiner emphasized that this examination was somewhat difficult to interpret secondary to the Veteran's level of effort.  Upon examination of the peripheral nerves, the Veteran exhibited intact quadriceps, hamstrings, dorsiflexion, plantar flexion, and extensor hallucis longus function.  He also exhibited sensation to light touch in the superficial deep peroneal nerve distribution, which appeared to be grossly intact.  Magnetic resonance imaging revealed evidence of moderate degenerative disc disease at L5-S1 as well as a disk herniation which was causing moderately-severe bilateral neuroforaminal stenosis at L5-S1.  The examiner diagnosed the Veteran as having chronic low back pain with degenerative disc disease and disk herniation at L5-S1 as well as subjective intermittent complaints of bilateral lower extremity radiculopathy.  The examiner opined that it was at least as likely as not that his subjective bilateral lower extremity radiculopathy was related to his low back condition.  

As discussed above, the Board remanded this claim in January 2011 in order to afford the Veteran a VA examination to assess the current severity of his lumbar disorder and its associated symptomatology.  Pursuant to these instructions, the Veteran was afforded his most recent VA examination in March 2011, at which time he described pain across the low back that radiated down into his right leg and right knee (it was noted that the Veteran underwent a right knee arthroscopy 2 years prior to the examination, and that his main complaint during this examination seemed to be related to his nonservice-connected right knee).  Again, the examiner emphasized that the examination was limited secondary to pain, guarding, and the Veteran's effort.  The Veteran could do heel raises, but refused to do toe raises.  Curiously, however, the examiner indicated that there was no radiation of pain and no neurological findings.  It is not clear how the examiner arrived at these conclusions, especially in light of the fact that the Veteran explicitly complained of pain radiating into his right lower extremity.  Although the March 2011 examiner tested reflexes and muscle strength, unlike the previous VA examiner, it does not appear as if the March 2011 examiner conducted a thorough examination of the Veteran's peripheral nerves, to include sensation for light touch, vibration, and proprioception.  

The Board recognizes that Note 1 to 38 C.F.R. § 4.71a allows the claimant to receive separate compensable ratings for adverse neurological symptomatology associated with his service connected low back disability.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve warrants an 80 percent rating.  Incomplete paralysis is assigned ratings of 10 to 60 percent, depending on the severity of the claimant's symptoms.  A 60 percent rating is assigned for severe paralysis with marked muscular muscle atrophy.  A 40 percent rating is appropriate for moderately severe paralysis.  Moderate paralysis warrants a 20 percent rating, and a 10 percent rating is assigned for mild paralysis.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

As such, it is important that the Board have access to information with respect to the severity of the Veteran's diagnosed radiculopathy of the bilateral lower extremities, which is currently encompassed in the 20 percent rating assigned to his service-connected lumbar strain.  The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Insofar as the March 2011 VA examiner concluded that there was no radiation of pain and no neurological findings without also including objective findings related to sensory testing in his examination report, the Board finds that the March 2011 examination is inadequate for rating purposes.  As such, on remand, the Veteran must be afforded a VA peripheral nerves examination.  

In addition, as discussed above, where, as here, the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability.  Here, although the RO has previously denied a claim for entitlement to TDIU, recent evidence introduced into the claims file again suggests that the Veteran is unemployable.  Specifically, correspondence dated in October 2012 from a private psychologist consulted by the Veteran's representative explicitly states that the Veteran has been unable to secure and follow substantial gainful employment since at least December 1993.  As such, on remand, the RO should develop the TDIU claim as necessary, to include affording the Veteran a VA examination to determine the impact that all of his service-connected disorders have on his employability. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain records of treatment that the Veteran may have received at the Jesse Brown VA Medical Center in Chicago, Illinois, from May 2011 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  After the above records are obtained, to the extent available, the RO should schedule the Veteran for a comprehensive neurological examination for his service-connected low back disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination, to include a copy of this remand.  Any testing deemed necessary, including sensory testing, should be performed.  

All pertinent pathology associated with the service-connected low back strain with low back pain and radiculopathy should be noted in the examination report.  For any neurological impairment found on examination to be associated with the service-connected low back disability, the examiner should specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

A complete rationale (without resort to speculation) should be given for all opinions expressed and the examiner should reconcile all conflicting medical opinions in the record.  If the examiner cannot respond without resorting to speculation, it should be explained why a response would be speculative.

3.  The RO must also provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.

4.  Thereafter, the Veteran must be afforded an examination to determine the effects of his service-connected disabilities on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes his full work and educational history.  Based on a review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, to include any medications taken for those disabilities, consistent with his education and occupational experience, and irrespective of age and any nonservice-connected disorders.  The opinion provided must include a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  After the above is complete, the RO should readjudicate the issues.  If any claim remains denied, the RO should provide the Veteran a supplemental statement of the case, which includes notice of the appropriate neurological diagnostic codes.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


